On Motion for Rehearing.
The Ports Authority insists that if OCGA § 52-2-30 does not fix the venue for all suits brought against the Authority, then there is no venue, for it is not fixed anywhere else by Georgia law; and the “residence” of the Authority is not fixed elsewhere so as to be sued elsewhere under the general venue provisions. Thus, the Authority urges us to infer the legislature “must have intended” by § 52-2-30 to cover any action brought against the Authority. But if there is such a defect in the law with regard to the Ports Authority’s residence, it is not our duty to fix it by inferring that when the legislature said “this,” it must have meant “that.” The Georgia Ports Authority Act at the time this suit was filed in Glynn County, clearly provided that “any action to . . . enforce any rights under this chapter shall be brought in the Superior Court of Fulton County. . . .” (Emphasis supplied.) OCGA § 52-2-30. This suit is not brought to enforce or protect rights under the Georgia Ports Authority Act. The lease of the warehouse to Marine Ports may have been authorized by the Act, but the suit is for ordinary civil damages. If there is a black hole in the law left by the statute’s obvious application only to actions to enforce rights under the Act and the fact that no residence is provided elsewhere, the legislature must have realized it, for in Acts 1986, p. 164, § 1, it provided that “any action to protect or enforce any rights under this chapter and any suit or action against the authority shall be brought in the Superior Court of Chatham County, which shall have exclusive original jurisdiction of such actions; provided, however, the venue of an action for tort shall be brought in the county wherein committed if the authority has a facility located therein, otherwise Chatham County.” (Emphasis supplied.) In its original appearance before this court, the Ports Authority expressed its consent to Marine Ports’ refiling the suit in the proper forum under the new law, and so the whole matter seems like so much polemics, both on the appeal and on this motion for rehearing.
*383Decided September 3, 1986
Rehearing denied September 22, 1986
Edwin D. Robb, Jr., James B. Matthews III, for appellant.
Michael J. Bowers, Attorney General, Marion 0. Gordon, First Assistant Attorney General, J. Robert Coleman, Senior Assistant Attorney General, Daniel M. Formby, Assistant Attorney General, Nancy Gallagher, Attorney, George H. Chamlee, Special Assistant Attorney General, for appellee.

Motion for rehearing denied.